DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Claims 1-9 are pending in the application. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include at least the following reference characters not mentioned in the description: 29’ (see Fig. 10-1), 44 (see Fig. 10G), 421, 422 (see Fig. 16), 31B (see Fig. 21B), 233, 333 (see Fig. 23J), 135 (see Fig. 26 and 26A), 1002, 1003, 1004, 1005 (see Figs. 30-32). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 7 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 7:  It appears that the preamble of claim 7 should be amended to read --A system of fastening  first and second duct sections, comprising:--; or, alternatively, --A system of  joining first and second duct sections, comprising:--.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 22-26 of U.S. Patent No. 10,544,891.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of U.S. Patent No. 10,544,891.
	Re Claim 7:  Instant claim 7 is anticipated by claim 1 of U.S. Patent No. 10,544,891.
Re Claim 8:  Instant claim 7 is anticipated by claim 6 of U.S. Patent No. 10,544,891.
	Re Claim 9:  Instant claim 7 is anticipated by claims 21-26 of U.S. Patent No. 10,544,891.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 8:  Claim 8 recites “the holes in the inserted corner plates are shaped so as to threadably receive the threads of the screw without threads; and wherein the holes in the inserted corner plates are devoid of threads” (emphasis added).  It is not clear how, if at all, the second clause is meant to further limit the first clause, since the first clause already requires there to be no threads.
	For examination purposes for this Office Action only, the Examiner will interpret the limitation in the first clause to mean that the holes are shaped to threadably receive the threads of the screw without cutting threads (as is required in instant claim 1).  If this interpretation is correct, claim 8 should be amended as follows:
--8.  The system of claim 7, wherein: 
the holes in the inserted corner plates are shaped so as to threadably receive the threads of the screw without cutting threads; and 
wherein the holes in the inserted corner plates are devoid of threads.-- 
Clarification and correction are required. 
Re Claim 9:  This claim is considered indefinite because it depends from indefinite claim 8. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 4-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fischer ‘538 (US Patent Application Publication 2009/0224538).
	Re Claim 1:  Fischer ‘538 discloses a corner flange connection member (176; Fig. 20) configured for joining together adjacent duct channel flanges (12) associated with duct sections (14; see Fig. 9), said corner flange connection member comprising: 
two leg portions (180, 182; Fig. 20) joined together in angular relationship by a corner portion (184); and 
at least one opening (178) in said corner portion for receiving at least one fastening member (204; Fig. 21) for connecting said corner flange connection member to the duct sections; 
wherein said at least one opening (178) is shaped so as to threadably receive the fastening member without cutting threads (see parag. [0072]).
Re Claim 2:  Fischer ‘538 discloses a corner flange connection member, wherein:
said at least one opening (for example, 144; Fig. 18) has one of a teardrop shape, a diamond shape with contoured corners at two opposing corners of the opening, an eye shape, a rectangular shape (opening 144; Fig. 18), or a half-diamond shape on one end and a curved shape on an opposite end.
Re Claim 4:  Fischer ‘538 discloses a corner flange connection, wherein:
said fastening member (204) and said at least one opening (178) are configured to threadedly engage in a manner wherein the fastening member is tilted at a small acute angle (at “a slight angle of insertion”; see paragraph [0072]) relative to a substantially perpendicular orientation, and such that the fastening member will automatically transition (“the fastening member 204 will straighten itself out and become substantially vertical as the threading operation is completed”; see paragraph [0072]) to the substantially perpendicular orientation when fully received through said at least one opening.
Re Claim 5:  Fischer ‘538 discloses a corner flange connection, wherein: 
said opening (`78; Fig. 20) is a clearance opening having a diameter greater than the diameter (i.e. the “root diameter of the threaded portion 210”; see parag. [0071]) of a threaded portion (210; Fig. 21) of the fastening member (204) positioned therethrough.
Re Claim 6:  Fischer ‘538 discloses a corner flange connection, wherein: 
said fastening member (204) has a threaded portion (210) having threads (214) having a pitch (at least at the non-threaded spinout area 208) that is about equal to a thickness of the respective corner flange connection member (176; Fig. 20) measured through the opening, and the opening (178; Fig. 20) is shaped such that the fastening member can be tilted at a small approach angle (at “a slight angle of insertion”; see paragraph [0072]) relative to the corner flange connection member such that the threads of the fastening member can pass through the opening of the corner flange connection member without the corner flange connection member itself being pre-threaded or the thread of the fastening member forcibly cutting a new thread or otherwise deforming a surface of the corner flange connection member adjacent or about the opening.
Re Claim 7:  Fischer ‘538 discloses a system of fastening joining first and second duct sections (14, 14; see Fig. 9), comprising: 
first and second inserted corner plates (22; Fig. 9; specifically see corner flange connection member 176 in the embodiment of Figs. 20-22)  positioned at respective ends of the first and second duct sections, the inserted corner plates having holes (178; Fig. 20) extending therethrough between opposite surfaces thereof, respectively, positioned to be aligned when the first and second duct sections are positioned for assembly; and 
a screw (204; Fig. 21) having a head (206) and a shank (210) extending therefrom having an unthreaded space (208) adjacent to the head and a threaded portion (214) extending from the unthreaded space to a tip (212) of the shank, the threaded portion being configured to threadedly engage the holes (178) of the inserted corner plates, respectively; 
wherein the unthreaded space (208) of the screw has a length between an endmost thread of the threaded portion and the head about equal to a thickness between the opposite surfaces of the inserted corner plate (“The non-threaded spinout area 208 is positioned between head portion 206 and the start of the threaded portion 210 and its length is typically equal to at least the thickness of the corner portion 184 of corner element 176”; see parag. [0072]) of the first duct section such that the space will be located in the hole (178) thereof when the screw is fully received therein; and 
wherein the endmost thread is configured to bear against one of the opposite surfaces when the screw is fully received in the hole of the corner plate of the first duct section, to hold the screw in a substantially perpendicular orientation (“the fastening member 204 will straighten itself out and become substantially vertical as the threading operation is completed”; see paragraph [0072]) to at least one of the opposite surfaces thereof and prevent threaded re-engagement of the screw with the hole therethrough while allowing rotation of the screw.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischer ‘538 (US Patent Application Publication 2009/0224538).
Re Claim 3:  Fischer ‘538, as discussed above, discloses a duct assembly significantly as claimed except it does not explicitly disclose wherein said at least one opening has a teardrop shape.
Examiner notes that it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Fischer ‘538 such that said at least one opening has a teardrop shape, for example, for the purpose of achieving a particular engagement with the screw so as to ensure proper retention, since such as shape would amount to a design choice within the skill of the art.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and to overcome the Double Patenting and the 35 USC 112 rejections set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8, as best understood by the Examiner, requires that “the holes in the inserted corner plates are shaped so as to threadably receive the threads of the screw without cutting threads; and wherein the holes in the inserted corner plates are devoid of threads” (emphasis added).  
As discussed above, Fischer ‘538 (particularly the embodiment shown in Figs. 20-22) is considered to be the closes prior art device to the claimed subject matter.  Fischer ‘538 fails to disclose such a system as required by claim 8.  Specifically, Fischer ‘538 fails to disclose that the holes in the inserted corner plates are devoid of threads since parag. [0072] states that “use of the fastening member 204 avoids stripping of the threads formed in the first opening 178” (emphasis added), which indicates that the openings 178 are not “devoid of threads”, as required by claim 8.  
For at least these reasons, claim 8 is considered allowable over the prior art of record.  Claim 9 would be allowable at least based on its dependence from claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/            Primary Examiner, Art Unit 3678